Citation Nr: 1111180	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  10-00 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, MD


THE ISSUE
 
Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his neck disorder is related to his active military service.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  39 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA treatment records show that the Veteran has a current diagnosis of degenerative joint disease and degenerative disc disease of the cervical spine.  In July 2008, the Veteran underwent two level acromioclavicular decompressions at C5-6 and C6-7.  In addition, the Veteran's service treatment records show that the Veteran complained of cervical pain in July 1984 and he was diagnosed with muscle spasm of the cervical neck.  The Veteran contends that he has had problems with neck since military service.  Based on the foregoing, the Board concludes that another VA medical examination and opinion is necessary in order to decide the Veteran's service connection claim for a neck disorder.  

During the Board hearing, the Veteran testified that he received treatment for his neck in 1996-1997 and 2000 from a private physician at the Wabash Medical center in Baltimore, MD.  As these records are not associated with the claims file, the Board finds that the RO should send the Veteran a consent and release form to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should take appropriate steps to contact the Veteran and to elicit from the Veteran the appropriate information, and if required, the consent to obtain the private treatment records of Dr. P. at the Wabash Medical Center in Baltimore, MD with respect to the Veteran's neck disorder.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

2. Thereafter, schedule the Veteran with a VA examination to determine the identity and etiology of any cervical spine disorders that may be present.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any cervical spine disorders found on examination are at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include the complaints of or treatment for neck pain.  The examiner should provide a complete rationale for all conclusions reached.  

3. Upon completion of the foregoing, the RO should readjudicate the Veteran's claim of entitlement to service connection for a neck disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

